Citation Nr: 0923381	
Decision Date: 06/22/09    Archive Date: 07/01/09

DOCKET NO.  06-20 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for vascular disease 
with left leg claudication.

2.  Entitlement to service connection for hearing loss.

3.  Whether new and material evidence has been submitted in 
order to establish entitlement to service connection for 
chronic fatigue/tiredness due to an undiagnosed illness.

4.  Whether new and material evidence has been submitted in 
order to establish entitlement to service connection for 
generalized arthralgias/myalgia due to an undiagnosed 
illness.

5.  Whether new and material evidence has been submitted in 
order to establish entitlement to service connection for 
memory and concentration problems due to an undiagnosed 
illness.

6.  Whether new and material evidence has been submitted in 
order to establish entitlement to service connection for 
headaches due to an undiagnosed illness.
REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to 
February 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, which denied the benefits sought on appeal.

In a December 2007 written statement by the Veteran's 
representative, the Veteran withdrew his claims of 
entitlement to service connection for left hip pain, neck 
pain, right knee pain, and right shoulder pain.

In a February 2009 rating decision, the RO denied entitlement 
to service connection for depression, claimed as secondary to 
his service-connected disabilities.  A substantive appeal is 
not associated with the record, and as such, the issue of 
entitlement to service connection for depression is currently 
not in appellate status before the Board.

The Veteran appeared and testified before the undersigned 
Veterans Law Judge in March 2009.  A transcript is of record.

The issues of vascular disease with left leg claudication, 
memory loss and concentration problems due to an undiagnosed 
illness, and headaches due to an undiagnosed illness are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The Veteran had active military service in the Southwest 
Asia theater of operations during the Persian Gulf War.

2.  The Veteran is currently diagnosed with a bilateral 
hearing loss disability.

3.  The Veteran's bilateral hearing loss pre-existed the 
Veteran's active duty service.

4.  The Veteran's bilateral hearing loss was not permanently 
aggravated during service beyond natural progression.

5.  In a May 1999 RO rating decision, the Veteran was denied 
entitlement to service connection for chronic 
fatigue/tiredness, generalized arthralgias/myalgia, memory 
and concentration problems, and headaches, all due to an 
undiagnosed illness.  

6.  The Veteran did not appeal the May 1999 decision and it 
is final.

7.  In June 2003, the Veteran filed an application to reopen 
his claims of entitlement to service connection for chronic 
fatigue/tiredness, generalized arthralgias/myalgia, memory 
and concentration problems, and headaches, all due to an 
undiagnosed illness.

8.  The evidence associated with the claims file subsequent 
to the RO decision relates to an unestablished fact necessary 
to substantiate the claims of entitlement to service 
connection for chronic fatigue/tiredness, generalized 
arthralgias/myalgia, memory and concentration problems, and 
headaches, all due to an undiagnosed illness and raises a 
reasonable possibility of substantiating the claims.

9.  Chronic fatigue/tiredness is not attributable to any 
known diagnosis.

10.  Generalized arthralgias/myalgia were not incurred in or 
aggravated by active military service, to include due to an 
undiagnosed illness.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service, nor may it be presumed to have been 
incurred or aggravated therein. 38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309, 3.385 (2008).

2.  Evidence received since the final May 1999 RO decision 
denying the Veteran's claims for service connection for 
chronic fatigue/tiredness, generalized arthralgias/myalgia, 
memory and concentration problems, and headaches, all due to 
an undiagnosed illness, is new and material, and the 
Veteran's claim for those benefits is reopened. 38 U.S.C.A. 
§§ 5103, 5103A, 5104, 5107, 5108, 7105 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.104(a), 3.156, 3.159, 20.1103 (2008).

3.  The criteria for a grant of service connection for 
chronic fatigue/tiredness have been met. 38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159, 3.303, 3.317 (2008).

4.  The criteria for the grant of service connection for 
generalized arthralgias/myalgia, to include due to an 
undiagnosed illness, have not been met. 38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.317 
(2008). 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a Veteran and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of a letter from the RO to the Veteran dated in July 2003. 
This letter effectively satisfied the notification 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing the Veteran about the information 
and evidence not of record that was necessary to substantiate 
the claims; (2) informing the Veteran about the information 
and evidence VA would seek to provide; and (3) informing the 
Veteran about the information and evidence he was expected to 
provide.  Additionally, a March 2006 letter informed the 
Veteran of how the RO assigns disability ratings and 
effective dates if a claim for service connection is granted 
and complies with the holding of Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

Second, VA has a duty to assist a Veteran in obtaining 
evidence necessary to substantiate a claim. The available 
service treatment records, VA medical records, private 
medical records, hearing testimony, and lay statements are 
associated with the claims file. The Veteran was afforded VA 
examinations. See Charles v. Principi, 16 Vet. App. 370 
(2002) (Observing that under 38 U.S.C.A. § 5103A(d)(2), VA 
was to provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence [including statements of the claimant]; contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim.").

The Veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claims. As such, all relevant evidence 
necessary for an equitable disposition of the Veteran's 
appeal has been obtained and the case is ready for appellate 
review.


The Merits of the Claims

Service Connection Criteria

The benefit of the doubt rule provides that the Veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence. Therefore, the 
Veteran prevails in his claim when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise.  It is only when the weight of the evidence is 
against the Veteran's claim that the claim must be denied. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990). 

Service connection will be granted if it is shown that a 
Veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303. That an injury incurred in service 
alone is not enough.  There must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity. 38 C.F.R. § 3.303(b). 

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d).  
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury. Pond  
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet.  
App. 498 (1995). 

Certain diseases may be presumed incurred in service if shown 
to have manifested to a compensable degree within one year 
after the date of separation from service. 38 U.S.C.A. §§ 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may be established for a Persian Gulf 
Veteran who exhibits objective indications of chronic 
disability which cannot be attributed to any known clinical 
diagnosis, but which instead results from an undiagnosed 
illness that became manifest either during active service in 
the Southwest Asia theater of operations during the Persian 
Gulf War, or to a degree of 10 percent or more not later than 
December 31, 2011. 38 C.F.R. § 3.317(a)(1). A "Persian Gulf 
Veteran" is one who served in the Southwest Asia theater of 
operations during the Persian Gulf War. See 38 C.F.R. § 
3.317. 

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification. 
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic. The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest. A disability referred to in 
this section shall be considered service connected for the 
purposes of all laws in the United States. 38 C.F.R. § 
3.317(a)(2)-(5).

Effective March 1, 2002, the law affecting compensation for 
disabilities occurring in Persian Gulf War Veterans was 
amended. 38 U.S.C.A. §§ 1117, 1118. These changes revised the 
term "chronic disability" to "qualifying chronic disability," 
and involved an expanded definition of "qualifying chronic 
disability" to include: (a) an undiagnosed illness, (b) a 
medically unexplained chronic multi-symptom illness (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of signs or symptoms, 
or (c) any diagnosed illness that the Secretary determines, 
in regulations, warrants a presumption of service connection. 
38 U.S.C.A. § 1117(a)(2)(B); 38 C.F.R. § 3.317.

The term "medically unexplained chronic multisymptom illness" 
means a diagnosed illness without conclusive pathophysiology 
or etiology, that is characterized by overlapping symptoms 
and signs and has features such as fatigue, pain, disability 
out of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities. Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained. 
38 C.F.R. § 3.317(a)(2)(ii).

With claims based on undiagnosed illness, the Veteran is not 
required to provide competent evidence linking a current 
disability to an event during service. Gutierrez v. Principi, 
19 Vet. App. 1 (2004). Signs or symptoms that may be a 
manifestation of an undiagnosed illness or a chronic multi-
symptom illness include: fatigue, unexplained rashes or other 
dermatological signs or symptoms, headache, muscle pain, 
joint pain, neurological signs and symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the upper or lower respiratory system, sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders. 38 U.S.C.A. § 1117(g); 38 C.F.R. § 
3.317(b).

Section 1117(a) of Title 38 of the United States Code 
authorizes service connection on a presumptive basis only for 
disability arising in Persian Gulf Veterans due to 
"undiagnosed illness" and may not be construed to authorize 
presumptive service connection for any diagnosed illness, 
regardless of whether the diagnosis may be characterized as 
poorly defined. VAOPGCPREC 8-98 (Aug. 3, 1998).

Compensation may be paid under 38 C.F.R. § 3.317 for 
disability which cannot, based on the facts of the particular 
Veteran's case, be attributed to any known clinical 
diagnosis. The fact that the signs or symptoms exhibited by 
the Veteran could conceivably be attributed to a known 
clinical diagnosis under other circumstances not presented in 
the particular Veteran's case does not preclude compensation 
under § 3.317. VAOPGCPREC 8-98 (Aug. 3, 1998).
New and Material Evidence

The Veteran's claims of entitlement to service connection for 
chronic fatigue/tiredness, generalized arthralgias/myalgia, 
memory and concentrations problems, and headaches, all due to 
an undiagnosed illness, were originally denied in a May 1999 
rating decision. The Veteran was notified May 28, 1999 and 
did not appeal. The May 1999 RO decision, therefore, 
represents the last final action on the merits of those 
claims. Glynn v. Brown, 6 Vet. App. 523 (1994). 

In June 2003, the Veteran filed an application to reopen the 
claim of entitlement to service connection for chronic 
fatigue/tiredness, generalized arthralgias/myalgia, memory 
and concentrations problems, and headaches, all due to an 
undiagnosed illness. In a September 2004 rating decision, the 
RO declined to reopen the Veteran's claims, finding the 
Veteran had not submitted new and material evidence. 

In order to successfully reopen a previously and finally 
disallowed claim, the RO/AMC must ensure compliance with VA's 
duty to notify in accordance with Kent v. Nicholson, 20 Vet. 
App. 1 (2006) (Holding that when a Veteran seeks to reopen a 
previously denied claim, VA must examine the bases for the 
denial in the prior decision and advise the Veteran what 
evidence would be necessary to substantiate the element or 
elements require to establish service connection that were 
found insufficient in the previous denial).

Although VA did not specifically advise the Veteran of the 
evidence necessary to substantiate the element or elements 
required to establish service connection for chronic 
fatigue/tiredness, generalized arthralgias/myalgia, memory 
and concentrations problems, and headaches, all due to an 
undiagnosed illness that were found insufficient in the 
previous denial, that error was essentially harmless. The 
Board finds that the Veteran has submitted additional 
evidence sufficient to reopen the claims. Accordingly, the 
error could not be considered prejudicial to the Veteran in 
this case.

The Board is obligated by law to undertake a de novo review 
of the reopening issue.  Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed.Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  
Having done so, the Board will reopen the Veteran's claims 
finding the Veteran has submitted new and material evidence. 

The law provides that unappealed rating actions of the RO are 
final. 38 U.S.C.A. § 7105. In order to reopen a claim there 
must be added to the record "new and material evidence." 38 
U.S.C.A. § 5108.

Evidence associated with the claims file prior to the May 
1990 RO decision consisted of VA medical examinations, and 
statements from the Veteran. 

Evidence associated with the claims file subsequent to the 
May 1999 RO decision includes service treatment records, VA 
medical records, VA medical examinations, private medical 
records, hearing testimony, and further lay statements from 
the Veteran and a friend.

The law provides that new and material evidence necessary to 
reopen a previously and finally disallowed claim must be 
secured or presented since the time that the claim was 
finally disallowed on any basis, not only since the time the 
claim was last disallowed on the merits. Evans v. Brown, 9 
Vet. App. 273, 285 (1996). The provisions of 38 C.F.R. § 
3.156(a), defining new and material evidence was amended and 
applies to claims to reopen filed on or after August 29, 
2001. See 66 Fed. Reg. 45620 (2001).

That amendment applies in this case. Thus, as general rule, a 
claim shall be reopened and reviewed if new and material 
evidence is presented or secured with respect to a claim that 
is final. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. When a 
Veteran seeks to reopen a final decision, the first inquiry 
is whether the evidence obtained after the last disallowance 
is "new and material." Under 38 C.F.R. § 3.156(a), new 
evidence means evidence not previously submitted to agency 
decision makers. Material evidence means evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim. New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a). The 
credibility of the evidence is presumed for the purpose of 
reopening. Justus v. Principi, 3 Vet. App. 510 (1992).

The submission of "new and material" evidence is a 
jurisdictional prerequisite to the Board's review of such an 
attempt to reopen a claim. Absent the submission of evidence 
that is sufficient to reopen the claim, the Board's analysis 
must cease. See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed.Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993). The 
Board may not then proceed to review the issue of whether the 
duty to assist has been fulfilled, or undertake an 
examination of the merits of the claim. The Board will 
therefore undertake a de novo review of the new and material 
evidence issue.

The May 1999 rating decision was made without the benefit of 
the Veteran's service treatment records.  Since the May 1999 
decision, these records have been associated with the claims 
file. The service treatment records indicate complaints of 
sinus headaches, and various orthopedic complaints. The 
Veteran was afforded multiple VA examinations which addressed 
the Veteran's complaints of symptoms of chronic 
fatigue/tiredness. Additionally, the Veteran provided hearing 
testimony before the Board.  

As this evidence addresses the possibility of a link between 
the Veteran's current disabilities and service, such evidence 
raises a reasonable possibility of substantiating the claims 
and must be considered in order to fairly decide the merits 
of the claims. 38 C.F.R. § 3.156 (2008).  

Accordingly, the claims of entitlement to service connection 
for chronic fatigue/tiredness, generalized 
arthralgias/myalgia, and headaches, all due to an undiagnosed 
illness, are reopened. 





Hearing loss

The Veteran seeks service connection for bilateral 
sensorineural hearing loss due to service. The Veteran claims 
that his pre-existing hearing loss prior to his entrance to 
service was permanently aggravated by in-service noise 
exposure beyond the otherwise natural progress of the 
pathology. Having carefully considered the claim in light of 
the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against the 
claim and the appeal will be denied.

Service connection for impaired hearing is subject to 38 
C.F.R. § 3.385, which provides that impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent. See also Hensley v. Brown, 5 Vet.App. 155 (1993).

VA law provides that a Veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service. 38 U.S.C.A. §§ 1111, 1132, 1137.

Also pertinent is the decision of the U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit) in Wagner v. 
Principi, 370 F.3d 1089 (Fed.Cir. 2004), issued on
June 1, 2004, summarizing the effect of 38 U.S.C.A. § 1111 on 
claims for service-connected disability:

When no preexisting condition is noted upon entry into 
service, the Veteran is presumed to have been sound upon 
entry. The burden then falls on the government to rebut 
the presumption of soundness by clear and unmistakable 
evidence that the Veteran's disability was both 
preexisting and not aggravated by service. The government 
may show a lack of aggravation by establishing that there 
was no increase in disability during service or that any 
"increase in disability [was] due to the natural progress 
of the" preexisting condition. 38 U.S.C.A. § 1153. If this 
burden is met, then the Veteran is not entitled to 
service-connected benefits. However, if the government 
fails to rebut the presumption of soundness under section 
1111, the Veteran's claim is one for service connection. 
This means that no deduction for the degree of disability 
existing at the time of entrance will be made if a rating 
is awarded. See 38 C.F.R. § 3.322.

On the other hand, if a preexisting disorder is noted upon 
entry into service, the Veteran cannot bring a claim for 
service connection for that disorder, but the Veteran may 
bring a claim for service-connected aggravation of that 
disorder. In that case section 1153 applies and the burden 
falls on the Veteran to establish aggravation. See Jensen v. 
Brown, 19 F.3d 1413, 1417 (Fed.Cir. 1994). If the presumption 
of aggravation under section 1153 arises, the burden shifts 
to the government to show a lack of aggravation by 
establishing "that the increase in disability is due to the 
natural progress of the disease." 38 U.S.C. § 1153; see also 
38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417; Wagner, 370 F. 3d 
at 1096.

Service treatment records indicate the Veteran underwent an 
audiological enlistment examination in November 1978.  The 
Veteran's hearing was as follows (in Hz):

Right Ear: 1000/05 2000/05 3000/05 4000/50   Average:  16.25
Left Ear:   1000/05 2000/05 3000/05 4000/55   Average:  17.50

The examiner diagnosed the Veteran with hearing loss.

April 1984 service treatment records indicate an audiological 
examination was conducted with results as follows (in Hz):

Right Ear: 1000/15 2000/10 3000/15 4000/70   Average:  27.50
Left Ear:   1000/20 2000/05 3000/25 4000/65   Average:  28.75

The Veteran's service treatment records indicate the Veteran 
underwent an audiological separation examination in February 
1993.  The Veteran's hearing was as follows (in Hz):

Right Ear: 1000/20 2000/10 3000/15 4000/80   Average:  31.25
Left Ear:   1000/15 2000/00 3000/30 4000/70   Average:  28.75

The Veteran was diagnosed with high frequency hearing loss at 
4000 and 6000 decibels.

In a May 1999 VA audiological examination, the Veteran's 
hearing was as follows (in Hz):

Right Ear: 1000/20 2000/10 3000/25 4000/80   Average:  34
Left Ear:   1000/20 2000/10 3000/60 4000/70   Average:  40

The Maryland CNC word list speech recognition score was 98 
percent for the right ear and 98 percent for the left ear. 

In March 2007, the Veteran underwent a VA audiological 
examination. The veteran's hearing was as follows (in Hz):

Right Ear: 1000/25 2000/30 3000/65 4000/90   Average:  52.50
Left Ear:   1000/35 2000/40 3000/65 4000/70   Average:  52.50

The Maryland CNC word list speech recognition score was 96 
percent for the right ear and 96 percent for the left ear. 

The examiner stated the Veteran presented a documented 
hearing loss prior to induction into service and continued 
audiograms documented the progression of the hearing loss. 
The examiner opined that the hearing loss and subsequent 
tinnitus were not caused by, or the result of, noise exposure 
during military service. The examiner stated the effects of 
chronic middle ear problems could not be ruled out. The 
examiner stated the hearing loss was predominately 
sensorineural and appeared to be progressive.

To the extent that the Veteran had pre-existing hearing loss 
prior to his entrance to service, the Veteran contends that 
his hearing acuity was permanently aggravated by noise 
exposure beyond the otherwise natural progress of the 
pathology.

Although VA's General Counsel has determined that the 
definition of "aggravation" used in 38 U.S.C.A. § 1153 and 38 
C.F.R. § 3.306 does not apply in determining whether the 
presumption of soundness has been rebutted, the statute and 
regulation do not otherwise provide any definition of 
"aggravation" to be applied in making that determination. The 
word "aggravate" is defined as "to make worse." Webster's II 
New College Dictionary (1999). 

The March 2007 VA audiological evaluation clearly shows that 
the Veteran has current bilateral hearing loss which amounts 
to a disability for VA purposes under 38 C.F.R. § 3.385.

The March 2007 VA examiner stated in-service audiograms 
documented the progression of the Veteran's hearing loss.  
The examiner stated the Veteran's hearing loss was 
predominately sensorineural and appeared to be progressive.

Because the hearing loss pre-existed service, service 
connection may only be granted for the condition if it is 
found to be aggravated by service. See 38 C.F.R. § 3.303(a) 
(2008). The question of whether the Veteran's hearing loss 
was aggravated by service is essentially medical in nature. 
See generally Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) [the Board is prohibited from exercising its own 
independent judgment to resolve medical questions].

There is of record only one medical opinion addressing the 
potential aggravation of the Veteran's hearing loss during 
service, the March 2007 VA audiological opinion. After 
conducting a review of the claims file, the VA audiologist 
opined that the Veteran's hearing loss was not aggravated by 
military service, but rather, the hearing loss appeared to be 
progressive in nature. Again, no contradictory medical 
opinion is of record.

In short, the medical evidence shows that the Veteran had 
hearing loss before service, during service, and after 
service, and in the absence of medical evidence demonstrating 
that the Veteran's hearing loss was aggravated beyond its 
natural progression during service, direct service connection 
therefore is not warranted.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the 
doubt, but there is not such a state of equipoise of positive 
and negative evidence to otherwise grant the Veteran's claim.


Chronic Fatigue/Tiredness Due to an Undiagnosed Illness

The Veteran claims he developed chronic fatigue/tiredness as 
a result of his active service in Southwest Asia. The Board 
finds that the evidence is in equipoise and grants the claim.

The service treatment records are negative for any 
complaints, treatment, or diagnosis of chronic 
fatigue/tiredness.

In an April 1999 VA examination, the Veteran reported 
experiencing constant fatigue and tiredness.  The examiner 
found no evidence of chronic fatigue syndrome.

In a March 2007 VA general examination, the examiner stated 
the Veteran had fatigue but also noted the Veteran had 
trouble sleeping due to back problems.
The examiner noted the Veteran was assessed during the 
examination for myalgia and fatigue, which in the examiner's 
opinion, did not fit the criteria for fibromyalgia.

In March 2009, the Veteran appeared for a Board hearing and 
testified that he experienced constant fatigue. (See March 
2009 Board hearing, pages 25-28).

The Board finds that the medical evidence shows that the 
Veteran is experiencing fatigue/tiredness from undiagnosed 
illness within the provisions of 38 C.F.R. § 3.317. The 
Veteran's own account and the medical evidence shows that the 
Veteran experiences fatigue symptoms. The VA examiner stated 
that he could not identify an underlying pathology to explain 
the Veteran's complaints of fatigue. 

The presumptive provisions of 38 C.F.R. § 3.317 provide that 
service connection may established for undiagnosed symptoms 
of fatigue for Veterans serving in Southwest Asia during the 
requisite time period. Since the Veteran qualifies for the 
presumptive provisions of 38 C.F.R. § 3.317 and the medical 
evidence shows that the Veteran experiences fatigue from an 
unknown pathology, the Board grants the Veteran service 
connection for a fatigue condition.


Generalized Arthralgias/Myalgia due to an Undiagnosed Illness

The Veteran claims he developed arthalgias/myalgia as a 
result of his active service in Southwest Asia. ("Arthralgia" 
is defined as pain in a joint and "Myalgia" is defined as 
pain in a muscle). See DeLuca v. Brown, 6 Vet. App. 321, 322 
(1993) (citing Dorland's Illustrated Medical Dictionary 147 
(27th ed. 1988)). For the reasons set forth below, the Board 
finds that the preponderance of the evidence is against the 
Veteran's claim.

The Board initially notes that in his March 2009 Board 
hearing, the Veteran stated that he would submit further 
evidence in regard to his claim of entitlement to service 
connection for generalized arthralgias/myalgia.  The 
undersigned Veterans Law Judge held the record open for an 
additional 60 days.  The Veteran did not submit any 
additional evidence in support of his claim.  As such, a 
decision will be based on the evidence of record.

Although the Veteran has requisite service in the Southwest 
Asia Theater of operations, his joint and muscle complaints 
have been variously diagnosed as a fracture of the right 
clavicle with residuals, a lumbosacral strain with residuals, 
degenerative joint disease by x-ray studies, left hip 
bursitis with residuals, lateral epicondylitis of the right 
elbow with residuals, a cervical strain with residuals, 
degenerative disc and joint disease by x-ray studies, 
patellofemoral syndrome of the right knee with residuals, and 
a right shoulder impingement with residuals (See March 2007 
VA general examination).

Therefore, service connection pursuant to 38 C.F.R. § 3.317 
is therefore not warranted. 

When a Veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a another basis. See 
Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).

However, the Board notes the Veteran is currently service-
connected for a lumbosacral strain with residuals and 
degenerative joint disease; residuals of a left clavicle 
fracture; and lateral epicondylitis of the right elbow with 
residuals.

The Veteran applied for and was denied service connection for 
left hip pain, to include bursitis, right shoulder pain, to 
include as due to an undiagnosed illness,
neck pain to include as due to an undiagnosed illness, and 
right knee pain, to include as due to an undiagnosed illness.  
Further, and as noted above, in December 2007, the Veteran 
withdrew his claims of entitlement to service connection for 
left hip pain, neck pain, right knee pain, and right shoulder 
pain.

The Veteran did not appeal the denial of service connection 
for the above-referenced claims, and as such, they are final.  
The finality of those decisions as to specific joints/muscles 
cannot be vitiated in this case by merely renaming the cause 
of the event as "generalized arthralgia/myalgia" due to an 
undiagnosed illness.  See, e.g. Ashford v. Brown, 10 Vet. 
App. 120, 123 (1997) (notwithstanding the nomenclature and 
varied etiology attributed to a disability, a "lung" 
condition by any name remains the same).

If the Veteran desires to reopen the above-referenced claims 
of entitlement to service connection for left hip pain, to 
include bursitis, right shoulder pain, to include as due to 
an undiagnosed illness, neck pain to include as due to an 
undiagnosed illness, and right knee pain, to include as due 
to an undiagnosed illness, new and material evidence must be 
presented.

Therefore, the claim of entitlement to service connection for 
generalized arthralgias/myalgia due to an undiagnosed illness 
is denied.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for chronic fatigue/tiredness due to an 
undiagnosed illness is granted, subject to the law and 
regulations governing the award of monetary benefits.

Service connection for generalized arthralgias/myalgia due to 
an undiagnosed illness is denied.


REMAND

In light of a review of the claims file, the Board finds that 
further RO action on this matter is warranted. The purpose of 
this Remand is to schedule the Veteran for VA examinations to 
determine the etiology of the Veteran's claims of vascular 
disease with left leg claudication, memory loss and 
concentration problems due to an undiagnosed illness, and 
headaches due to undiagnosed illness.

In regard to the Veteran's claim of entitlement to service 
connection for vascular disease with left leg claudication, 
the Veteran's representative submitted a letter dated May 14, 
2009, stating he had received treatment at the OPC in 
Jacksonville, North Carolina for his vascular disease of the 
legs. The Veteran is requesting these records be associated 
with the claims file.  The Board notes that in his March 2009 
Board hearing, the Veteran stated he had received treatment 
in Jacksonville, Florida, not Jacksonville, North Carolina. 
Upon clarification from the Veteran, the RO shall attempt to 
obtain and associate these records with the claims file.  

In regard to the Veteran's claim of entitlement to service 
connection for memory and concentration problems due to an 
undiagnosed illness, the March 2007 VA examiner stated that 
his evaluation was not sufficient to fully clarify the 
possibility of some cognitive losses as perceived by the 
Veteran. The examiner recommended a neuropsychological 
examination be conducted to clarify the extent, if any, of 
any cognitive problem.  As such, a neuropsychological 
examination is required to determine the etiology of any such 
disorder(s).

In regard to the Veteran's claim of entitlement to service 
connection for a headache disorder due to an undiagnosed 
illness, the etiology of the Veteran's headache disorder 
needs clarification.

The Veteran's service treatment records indicate in March 
1990 the Veteran complained of right frontal sinusitis, and 
was experiencing headaches for 3 days. The Veteran self-
reported experiencing headaches during his February 1993 
separation examination. The examiner noted the Veteran 
experienced frequent sinus headaches.

In April 1999, the Veteran underwent a VA neurological 
examination. The Veteran reported headaches which he 
described as "frontal from the sinuses." He also stated 
that certain foods bring on headaches, including beef, MSG, 
nonorganic foods and molds. The pain was "throbbing" and 
had "fullness." The examiner diagnosed the Veteran with 
headaches for approximately the past 15 years.

In a March 2007 VA neurological examination, the examiner 
diagnosed the Veteran with diffuse headaches, at least weekly 
since 1991.

In his March 2009 Board hearing, the Veteran testified that 
his headaches worsened while he was in Japan, before the Gulf 
War. (See March 2009 Board Hearing, pages, 28-29).

The Veteran served in the Persian Gulf and service connection 
may be considered under applicable presumptions. The claimed 
disorders suggest the potential applicability of the 
provisions of 38 C.F.R. § 3.317, pertaining to service 
connection for undiagnosed illnesses, to include unexplained 
memory loss and concentration problems or other signs or 
symptoms. 38 U.S.C.A. § 1117(g).

The medical evidence of record is therefore insufficient for 
the Board to render a decision on the issues of vascular 
disease with left leg claudification, memory and 
concentration disorders and headache disorders due to an 
undiagnosed illness. These considerations require further 
investigation by medical professionals, inasmuch as the Board 
is prohibited from substituting its own unsubstantiated 
medical opinions. See Colvin v. Derwinski, Vet. App. 171, 175 
(1991). The duty to assist includes obtaining medical records 
and examinations where indicated by the facts and 
circumstances of an individual case. See Murphy v. Derwinski, 
1 Vet. App. 78 (1990). Where the record before the Board is 
inadequate to render a fully informed decision, a remand to 
the RO is required in order to fulfill its statutory duty to 
assist the appellant to develop the facts pertinent to the 
claim. Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

A remand by the Board confers upon the Veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand. See Stegall v. West, 
11 Vet. App. 268, 271 (1998). 

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC will ascertain if the 
Veteran is in receipt of any VA, non-VA, 
or other relevant medical or lay 
information which is not presently of 
record, specifically to include records 
from OPC in Jacksonville, Florida. He 
should be provided with the necessary 
authorizations for the release of any 
treatment records not currently on file. 
The RO/AMC should then obtain these 
records and associate them with the 
claims folder.  The RO should ensure all 
VA treatment records are associated with 
the claims file.

2. The RO/AMC, after waiting an 
appropriate time period for the Veteran 
to respond, shall schedule the Veteran 
for VA examinations by physicians with 
the appropriate expertise. 

a. The purpose of the examinations is to: 
(i) Determine the etiology of the 
Veteran's vascular disease with left leg 
claudification; and (ii) Determine the 
etiology, if any, of the Veteran's 
claimed memory and concentration 
disorders, to include as due to an 
undiagnosed illness based on service in 
the Persian Gulf; (iii) Determine the 
etiology, if any, of the Veteran's 
claimed headache disorder to include as 
due to an undiagnosed illness based on 
service in the Persian Gulf.

b. The following considerations will 
govern the examination:

(1) The claims folder, 
including all medical records, 
and a copy of this remand, will 
be reviewed by the examiner. 
The examiner must acknowledge 
receipt and review of the 
claims folder, the medical 
records obtained, and a copy of 
this remand.

(2) If deemed appropriate by 
the examiner, the Veteran may 
be scheduled for further 
medical examinations. All 
indicated tests and studies 
must be performed, and any 
indicated consultations must be 
scheduled. 

(3) In all conclusions, the 
examiner must identify and 
explain the medical basis or 
bases, with identification of 
the evidence of record. The 
examiner is to specifically 
address in his or her 
conclusion the issues contained 
in the purpose of the 
examination, as noted above. If 
the examiner is unable to 
render an opinion without 
resort to speculation, he or 
she should so state. 

3. The Veteran is hereby notified that it 
is his responsibility to report for the 
examinations and to cooperate in the 
development of the claims. The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claims. 38 C.F.R. 
§§ 3.158, 3.655 (2008).  In the event 
that the Veteran does not report for any 
scheduled examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address. It should 
also be indicated whether any notice that 
was sent was returned as undeliverable. 

4. Following such development, the RO/AMC 
should review and readjudicate the 
claims.  See 38 C.F.R. § 4.2 (If the 
findings on an opinion and/or examination 
report do not contain sufficient detail, 
it is incumbent upon the rating board to 
return the report as inadequate for 
evaluation purposes). If any such action 
does not resolve the claims, the RO/AMC 
shall issue the Veteran a Supplemental 
Statement of the Case. Thereafter, the 
case should be returned to the Board, if 
in order.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time. The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999). No action is required of the Veteran 
unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


